Citation Nr: 0831766	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  The propriety of the reduction of the rating for the 
service-connected residuals of a right hip dislocation from 
30 percent to 10 percent.  

2.  The propriety of the reduction of the rating for the 
service-connected right superior and inferior pubic rami 
fracture from 20 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1980 to 
February 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision, 
which formally reduced the ratings for the service-connected 
disabilities.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran was granted a 30 percent disability rating 
for his service-connected residuals of a right hip 
dislocation, effective on July 5, 2002.  

3.  The RO's later reduction of the 30 percent rating 
assigned for the service-connected residuals of a right hip 
dislocation is shown to have been based on examination 
findings that were less than full and complete so as to 
document improvement.  

4.  The veteran was granted a 20 percent disability rating 
for his service-connected right superior and inferior pubic 
rami disability, effective on July 5, 2002.  

5.  The RO's later reduction of the 20 percent rating 
assigned for the service-connected right superior and 
inferior pubic rami disability is shown to have been based on 
examination findings that were less than full and complete so 
as to document improvement.  




CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating for the service-
connected right hip dislocation was improper and is void ab 
initio.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105, 3.344(a), 4.71a, Diagnostic Codes 5255, 5299 
(2007).  

2.   The reduction of the 20 percent rating for the service-
connected right superior and inferior pubic rami fracture was 
improper and is void ab initio.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.344(a), 4.71a, 
Diagnostic Codes 5236, 5294, 5299 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

The Congress has provided that a veteran's disability will 
not be reduced unless an improvement in the disability is 
shown to have occurred.  38 U.S.C.A. § 1155.  

Additionally, in cases where a rating has been in effect for 
5 years or more, though material improvement in the physical 
or mental condition is clearly reflected, the rating agency 
must make reasonably certain that the improvement will be 
maintained under the conditions of ordinary life. Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  

The 5-year period is calculated from the effective date of 
the rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  

The beneficiary must be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons thereof.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  

It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  

Any examinations that are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  

At the veteran's April 2003 VA examination he reported an 
increased problem with pain in his right hip and knee.  He 
walked with a walker, in the past he was instructed in 
forearm crutches, he used a wheelchair inside his home, and a 
shower chair to bathe.  

The veteran reported having had flare-ups of his joint 
disease four times per week and after simple errands with a 
precipitating factor being prolonged walking.  He stated pain 
radiated from his back into his hip whenever he stood.  

On examination, the veteran had severe muscle wasting in both 
lower extremities and the muscles were mainly symmetrical in 
appearance.  The veteran's range of motion for forward 
flexion was from 0 degrees to 75 degrees with pain at 50 
degrees on the right side, backward extension was 0 degrees 
to 30 degrees bilaterally, abduction on the right side was 0 
degrees, and adduction was 0 degrees to 20 degrees 
bilaterally.  There was marked muscles weakness noted.  The 
hip was palpated and painful on palpation from the hip to the 
iliac crest and there was also radiation from the pubic area 
with light palpation.  

There was no hip effusion and the hip x-ray studies revealed 
that the joint spaces were well preserved with a slight 
widening of the lateral aspect of the right superior pubic 
ramus.  There were also hypertrophic changes at the pubic 
symphysis.  There was crepitus in the right knee.  

The VA examiner diagnosed the veteran with a painful right 
hip, without marked degenerative changes, with increasing 
symptomatology, and painful movement; pelvis with injury 
without marked change in appearance; and subjective complaint 
of right side knee pain, without documented degenerative 
disease validated by x-ray.  

At a November 2004 VA examination, the veteran stated that 
his pain was located laterally and radiated into the groin; 
it was described as a burning pain which increased in 
severity when he walked.  He denied that the hip popped, 
ground, or caught.  He used a walker since 2000 due to hip 
pain and the spasticity of the lower extremity and a 
wheelchair at times when the pain was significant.  He had 
trigger point injections in the past with steroids.  

On examination, the veteran walked with a walker and had foot 
drop of the right foot with a somewhat antalgic gait that 
favored the right lower extremity.  Examination of the hip 
revealed mild tenderness to palpation over the greater 
tuberosity, there was no groin tenderness to palpation, and 
no tenderness over the buttock region.  He had spasticity 
with movement of the hip and guarding.  

His range of motion for flexion was from 0 degrees to 100 
degrees, external rotation was from 0 degrees to 30 degrees, 
internal rotation was from 0 degrees to 5 degrees,  extension 
was from 0 degrees to 15 degrees, adduction was from 0 
degrees to 25 degrees, abduction was from 0 degrees to 15 
degrees, and all range of motion was associated with pain.  
He had decreased strength throughout the entire range of 
motion of his right hip and pain with log rolling of the 
right lower extremity.  

The X-ray studies of the hip space revealed smooth femoral 
head, well maintained joint space, no obvious degenerative 
changes, or evidence of avascular necrosis.  The VA examiner 
diagnosed right hip pain with a history of right hip 
dislocation.  The examiner opined that the veteran had mild 
degenerative changes associated with previous dislocation but 
nothing that would cause significant disability.  

In an April 2005 addendum the VA examiner stated that it was 
impossible to specifically state an exact percentage of the 
veteran's lower extremity condition that was directly 
attributable to his service-connected right hip dislocation 
and right superior and inferior pubic rami fracture versus 
his non service-connected cervical spinal myelopathy.  

The examiner stated that a majority of the veteran's right 
hip symptoms were secondary to his cervical spine myelopathy 
and not the right hip dislocation because the in-service 
accident occurred in 1981 and the August 2004 x-ray studies 
were normal  and nothing that would be out of the range of 
expectation for a man his age.  

The examiner stated that if there were any damage at the time 
of the dislocation such as insult to the vascularity of the 
femoral head, there would be evidence of avascular necrosis 
with narrowing of the joint or flattening of the head or 
crescent sign of the femoral head and there was no evidence 
of this on his plain films.  

The examiner stated that the veteran's pain symptoms might be 
secondary to minimal degenerative joint disease secondary to 
his previous right hip dislocation; however, the weakness, 
fatigue, lack of endurance, are secondary to his non service-
connected cervical myelopathy.  


A.  Service-connected residuals of right hip dislocation

A May 1988 RO rating decision granted the veteran service 
connection for residuals of right hip dislocation with a 
noncompensable disability rating, effective on March 3, 1988.  
A February 2001 RO rating decision granted the veteran a 10 
percent disability rating effective on March 16, 2000, and a 
June 2003 rating decision granted the veteran a 30 percent 
disability rating, effective on July 5, 2002.  

A May 2005 RO rating decision proposed a decrease from 30 
percent disability to 10 percent disabling for his service-
connected residuals of right hip dislocation.  After the 60 
day period of notification an, an August 2005 RO rating 
decision decreased the veteran's service-connected disability 
rating to 10 percent, effective on November 1, 2005.  

The veteran has been rated under Diagnostic Codes 5255 and 
5299.  The Board notes that Diagnostic Code 5299 represents 
an unlisted disability requiring rating by analogy to one of 
the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 
4.27.  

Diagnostic Code 5255 provides the following ratings for 
evaluating impairment of the femur: 10 percent for malunion 
of the femur with slight knee or hip disability, 20 percent 
for malunion of the femur with moderate knee or hip 
disability, and 30 percent for malunion of the femur with 
marked knee or hip disability.

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The burden in obtaining adequate findings to support the 
reduction of the rating for the service-connected residuals 
of a right hip dislocation in this case clearly rests with 
VA.  Here, to the extent that this matter involves a 
reduction in a previously assigned rating, the Board finds no 
basis for concluding that the service-connected residuals of 
a right hip dislocation had undergone improvement 
demonstrated on reexamination.  There is no affirmative 
evidence to establish that the right hip is no longer 
manifested by marked hip disability.  

Given the circumstances in this case, the Board finds that 
reduction of the disability rating from 30 percent to 10 
percent was improper as it was not in conformity with the 
applicable regulations requiring demonstrated improvement 
under the ordinary conditions of life.  


B.  Service-connected right superior and inferior pubic rami 
fracture.  

A May 1988 RO rating decision granted the veteran service 
connection for right superior and inferior pubic rami 
fracture with a noncompensable disability rating, effective 
on March 3, 1988.  A February 2001 RO rating decision granted 
the veteran a 10 percent disability rating effective on March 
16, 2000, and a June 2003 rating decision assigned a 20 
percent rating, effective on July 5, 2002.  

A May 2005 RO rating decision proposed a decrease from 30 
percent disability to 10 percent disabling.  After the 60 day 
period of notification an August 2005 RO rating decision 
decreased the veteran's service-connected disability rating 
to 10 percent, effective on November 1, 2005.  

During the pendency of this appeal, the criteria for 
evaluating disorders of the spine have been substantially 
revised.  The first set was established through September 22, 
2002 and then revised beginning on September 23, 2002; the 
newest version became effective on September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

VA General Counsel found that the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
notes that the May 2005 RO rating decision that proposed the 
reduction did it under the old criteria therefore, it must be 
evaluated under different versions of the criteria.  

Most recently, the diagnostic criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5294 (in effect prior to September 26, 2003) provided 
ratings for sacro-iliac injury and weakness were to be rated 
under the Diagnostic Code 5295 criteria.  38 C.F.R. § 4.71a. 

Under the prior criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a noncompensable rating was warranted for 
llumbosacral strain with slight subjective symptoms only.  A 
10 percent disability rating was warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, 8 Vet. App. 
202 (1995).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.  

The burden in obtaining adequate findings to support the 
reduction of the rating for the service-connected right 
superior and inferior pubic rami disability in this case 
clearly rests with VA.  

Here, to the extent that this matter involves a reduction in 
a previously assigned rating, the Board finds no basis for 
concluding that the service-connected right superior and 
inferior pubic rami fracture had undergone improvement on 
reexamination.   

The Board notes that the veteran was originally granted his 
20 percent disability rating under the "old" criteria and 
there is no evidence that the veteran's service-connected  
right superior and inferior pubic rami is no longer 
manifested by moderate disablement.  Therefore, since there 
is no evidence that the veteran's disability had undergone 
improvement under the ordinary conditions of life, the 
reduction was not proper.  

Given the circumstances in this case, the Board finds that 
reduction of the disability rating from 20 percent to 10 
percent was not in conformity with the applicable regulations 
providing for the stabilization of disability evaluations.  



ORDER

The reduction of the 30 percent rating for the service-
connected residuals of a right hip dislocation is void ab 
initio.  

The reduction of the 20 percent rating for the service-
connected right superior and inferior pubic rami fracture is 
void ab initio.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


